82249: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15838: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82249


Short Caption:STATE VS. DIST. CT. (MOLEN (MATTHEW)) C/W 82236Court:Supreme Court


Consolidated:82236*, 82249


Lower Court Case(s):Clark Co. - Eighth Judicial District - C348754Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/09/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


Real Party in InterestMatthew Haney MolenCraig A. Mueller
							(Mueller & Associates)
						


RespondentCarli Lynn Kierny


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


12/22/2020Filing FeePetition Filing Fee Waived.  Criminal. (SC)


12/22/2020Petition/WritFiled Petition for Writ of Mandamus or, in the Alternative, Prohibition. (SC)20-46235




12/22/2020MotionFiled Motion for Stay of District Court Order Under NRAP 8(a). (SC)20-46236




12/31/2020Order/ProceduralFiled Order Directing Petitioner to File Appendix, Directing Answer, and Granting Motion for Stay. Petitioner shall obtain from the respondent district court judge a written order memorializing its ruling on the motion for clarification and, within 14 days from the date of this order, file and serve an appendix containing a copy of the district court's written orders and all other parts of the record necessary for this court's consideration of the writ petition. Real Party in Interest's answer due: 28 days from the date that petitioner serves its appendix. Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)20-47080




01/14/2021AppendixFiled Petitioner's Appendix. (SC)21-01186




01/19/2021MotionFiled Nevada Legislature's Motion for Extension of Time to File Amicus Curiae Brief and to Exceed Word Limit for Such Brief in Cases Nos. 82236 and 82249 and Suggestion for Consolidation and En Banc Consideration of the Cases. (SC)21-01559




01/29/2021MotionFiled Real Party in Interest's Motion for Extension of Time. (Answer to Petitioner's Petition For Writ Of Mandamus Or, In The Alternative, Prohibition).  (SC)21-02824




02/08/2021Order/ProceduralFiled Order. The Nevada Legislature has filed motions for extensions of time to file briefs of amicus curiae, for leave to file amicus briefs that exceed the 7,000-word limitation by 7,000 words, to consolidate these matters, and for en banc consideration of these matters.    The requests for consolidation and en banc consideration are granted. These matters are hereby consolidated and will be heard by the en banc court.  The requests for extensions of time to file briefs of amicus curiae are granted to the following extent.  The Legislature's Amicus Brief due: 7 days. Real parties in interest shall have 28 days from the date of service of the amicus briefs to file and serve a single answer, including any response to the amicus brief.  Real parties in interest's motions for extensions of time to file their answers are denied as moot.  The request to file amicus briefs in excess of the type-volume limitation are denied without prejudice because the Legislature has not provided copies of the proposed briefs. Nos. 82236/82249. (SC).21-03780




02/16/2021BriefFiled Nevada Legislature's Amicus Curiae Brief Supporting Reversal of the District Court's Interpretation and Application of the Separation-of-Powers Provision. Nos. 82236/82249.  (STRICKEN PER ORDER 3/15/21).  (SC)


02/17/2021MotionFiled Motion for Excess Pages Nevada Legislature's Motion to Exceed Word Limit in NRAP 21(d) for its Amicus Curiae Brief. Nos. 82236/82249  (SC)21-04591




02/23/2021MotionFiled Real Parties in Interest's Opposition to Nevada Legislature's Motion to Exceed Word Limit in NRAP 21(d) For Amicus Curiae Brief. Nos. 82236/82249 (SC)21-05377




03/02/2021MotionFiled Nevada Legislature's Reply in Support of Motion to Exceed the Word Limit in NRAP 21(d) for its Amicus Curiae Brief. Nos. 82236/82249 (SC)21-06187




03/15/2021Order/ProceduralFiled Order Granting Motion in Part.  The clerk shall strike the amicus brief filed on February 16, 2021.  The Legislature shall have 7 days from the date of this order to refile its amicus brief without the argument presented in section three.  Nos. 82236/82249.  (SC)21-07467




03/19/2021BriefFiled Nevada Legislature's Amicus Curiae Brief Supporting Reversal of the District Court's Interpretation and Application of the Separation-of-Powers Provision in Article 3, Section 1 of the Nevada Constitution.  Nos. 82236/82249. (SC)21-08072




04/16/2021Petition/WritFiled Real Parties in Interest's Answer to Petition for Writ of Mandamus. Nos. 82236/82249 (SC)21-11105




04/22/2021Notice/IncomingFiled Notice of Appearance for Deborah L. Westbrook. Nos. 82236/82249. (SC)21-11617




04/22/2021MotionFiled Motion for Leave to File Amicus Curiae Brief in Excess of Type-Volume Limitations. Nos. 82236/82249 (SC)21-11618




04/22/2021BriefFiled Amicus Curiae Clark County Public Defender, Clark County Special Public Defender and NACJ in Support of Real Parties in Interest. Nos. 82236/82249 (SC)21-11620




05/06/2021Order/ProceduralFiled Order Granting Motion.  The Clark County Public Defender (CCPD), Clark County Special Public Defender (SPD), and Nevada Attorneys for Criminal Justice (NACJ), have filed an unopposed motion for leave to file a brief of amicus curiae and to file an amicus brief in excess of the type-volume limitation.  The motion is granted.  The brief of amicus curiae was filed on April 22, 2021.  The clerk shall add Deborah L. Westbrook as counsel of record for the CCPD, the SPD, and the NACJ.  Petitioner shall have 14 days from the date of this order to file and serve any reply in support of the petitions.  Nos. 82236/82249.  (SC)21-13016




05/19/2021Petition/WritFiled Petitioner's Reply to Oppositions to Petition for Writ of Mandamus. Nos. 82236/82249 (SC)21-14467




08/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on September 9, 2021, at 1:30 p.m. in Las Vegas.  The argument shall be limited to 60 minutes.  Nos. 82236/82249 (SC)21-22481




08/05/2021MotionFiled Motion for Amici Clark County Public Defender, Clark County Special Public Defender, and Nevada Attorneys for Criminal Justice to Participate in Oral Argument.  Nos. 82236/82249. (SC)21-22722




08/05/2021MotionFiled Motion for Amici Clark County Public Defender, Clark County Special Public Defender, and Nevada Attorneys for Criminal Justice to Participate in Oral Argument. Nos. 82236/82249. (SC)21-22723




08/06/2021MotionFiled Nevada Legislature's Motion to Participate in Oral Argument as Amicus Curiae.  Nos. 82236/82249. (SC)21-22973




08/16/2021Order/ProceduralFiled Order Granting Motion.  Amici Clark County Public Defender, Clark County Special Public Defender, Nevada Attorneys for Criminal Justice, and Nevada Legislature have filed motions seeking permission to participate in the oral argument in this matter currently scheduled for September 9, 2021, at 1:30 p.m. in Las Vegas.  Cause appearing, the motions are granted.  Amici shall share the time allotted to the parties they support as determined by the parties and amici. Oral argument shall be limited to a total of 60 minutes.  Nos. 82236/82249.  (SC)21-23704




08/26/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-24841




08/27/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on September 9, 2021, at 1:30 p.m.  This court's August 3, 2021, scheduling order noted the possibility of holding oral argument by videoconference.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  Nos. 82236/82249.   (SC)21-25028




09/09/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. Nos. 8223682249. (SC)


05/19/2022Order/DispositionalFiled Order Granting Petitions.  "ORDER the petitions GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE WRITS OF MANDAMUS instructing the district court in Docket No. 82236 to vacate its Order Granting Appellant's Motion to Reconsider, Granting the Appeal, Reversing Conviction, and Remanding to Lower Court, and in Docket No. 82249 to vacate its Order Granting the Appeal, Reversing Conviction, and Remanding to Lower Court and to consider any issues raised in the appeal in that case that have not yet been resolved."  Silver, J., concurring.  Pickering, J., dissenting.  EN BANC  Nos. 82236/82249.  (SC)22-15838




05/19/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Alexander G. Chen for service upon Judge Carli Lynn Kierny (82236). Nos. 82236/82249 (SC)22-15858




05/19/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Alexander G. Chen for service upon Judge Carli Lynn Kierny (82249). Nos. 82236/82249 (SC)22-15859




05/31/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Carli L. Kierny on May 25, 2022 (82236). Nos. 82236/82249 (SC)22-17185




05/31/2022WritFiled Returned Writ. Original Writ returned. Served on Judge Carli L. Kierny on May 25, 2022 (82249). Nos. 82236/82249 (SC)22-17212




06/13/2022RemittiturIssued Notice in Lieu of Remittitur.  Nos. 82236/82249.  (SC)22-18625




06/13/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  Nos. 82236/82249.  (SC)



Combined Case View